DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   BLANCA A. BAJANA ESPINOZA,
                            Appellant,

                                     v.

        LUIS F. JACOME CHERREZ a/k/a FELIPE JACOME,
                          Appellee.

                               No. 4D18-1514

                              [October 4, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE16-014145.

  Lina M. Leon of Lina M. Leon, P.A., Princeton, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.